  1   KEKER, VAN NEST & PETERS LLP
      R. ADAM LAURIDSEN - # 243780
  2   alauridsen@keker.com
      ERIN E. MEYER - # 274244
  3   emeyer@keker.com
      NICHOLAS D. MARAIS - # 277846
  4   nmarais@keker.com
      633 Battery Street
  5   San Francisco, CA 94111-1809
      Telephone:     415 391 5400
  6   Facsimile:     415 397 7188

  7   Attorneys for RS LENDING, INC., NAVJOT ATHWAL
      and EDWARD FORST
  8
                            UNITED STATES BANKRUPTCY COURT
  9
                            NORTHERN DISTRICT OF CALIFORNIA
 10
                                  SAN FRANCISCO DIVISION
 11
      In re:                                        Case No. 20-30621
 12
      REALTYSHARES, INC.,                           Chapter 7
 13
                  Debtor                            CERTIFICATE OF SERVICE
 14
                                                    Date:       December 3, 2020
 15                                                 Time:       9:00 a.m.
                                                    Dept.:      Via Telephone or Video
 16                                                 Judge:      Hon. Dennis Montali

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                     CERTIFICATE OF SERVICE
Case: 20-30621   Doc# 23   Filed: 11/19/20CaseEntered:  11/19/20 16:18:38
                                               No. 20-30621                 Page 1 of 2
      1587753
  1                                     CERTIFICATE OF SERVICE
  2   I am employed in the City and County of San Francisco, State of California in the office of a
      member of the bar of this court at whose direction the following service was made. I am over the
  3
      age of eighteen years and not a party to the within action. My business address is Keker, Van
  4   Nest & Peters LLP, 633 Battery Street, San Francisco, CA 94111-1809.

  5   On November 19, 2020, I served the following document(s):

  6             NOTICE OF MOTION AND MOTION FOR ORDER ALLOWING
                PAYMENT BY INSURER OF DEFENSE COSTS
  7
                DECLARATION OF R. ADAM LAURIDSEN IN SUPPORT OF MOTION
  8             FOR ORDER ALLOWING PAYMENT BY INSURER OF DEFENSE
  9             COSTS (with exhibits)

 10             RELIEF FROM STAY COVER SHEET

 11             NOTICE OF HEARING ON MOTION FOR ORDER ALLOWING
                PAYMENT BY INSURER OF DEFENSE COSTS
 12
       by ELECTRONICALLY POSTING to the ECF website of the United States Bankruptcy
 13     Court, Northern District of California. The Court performed service electronically on all
 14     ECF-registered entities in this matter.

 15   Paul J. Pascuzzi
      Felderstein Fitzgerald Willoughby Pascuzzi & Rios LLP
 16   500 Capitol Mall, Suite 2250
      Sacramento, CA 95814
 17
      Kenneth H. Brown
 18
      Pachulski Stang Ziehl Young & Jones
 19   150 California Street, 15th Floor
      San Francisco, CA 94111
 20
      Executed on November 19, 2020, at San Francisco, California.
 21
      I declare under penalty of perjury under the laws of the State of California that the above is true
 22   and correct.
 23

 24                                                 Sandy Giminez

 25

 26

 27

 28
                                                        1
                                          CERTIFICATE OF SERVICE
Case: 20-30621     Doc# 23     Filed: 11/19/20CaseEntered:  11/19/20 16:18:38
                                                   No. 20-30621                       Page 2 of 2
      1587753
